By the Court,
McCarran, J.:
The defendant was convicted of murder in the first degree and his penalty fixed by the jury at life imprisonment. The court refused to grant him a new trial; hence this appeal.
From the record on appeal it appears that the deceased, Ben Swago, was associated in business with one Fouts, in the town of Rochester; the business consisting of a saloon and restaurant in the same building. The defendant Scott, as appears from the transcript, was employed by Fouts to represent him and in a way to oversee the *414business in the interests of Fouts. On the evening of the 24th of February, 1918, the establishment was about to open, and on that occasion the bar was opened; the restaurant portion not having been completed. In the early part of the evening, the defendant, while in the kitchen at the rear of the barroom in a somewhat intoxicated condition, had urinated upon the floor. For this act he was accosted by the deceased. The defendant replied with angry and foul words, telling deceased, in effect, not to interfere with him or he would put him out of there; that he was the man that was making the money, whereupon the deceased struck the defendant several times. Bystanders intervened and stopped the fight and the two advanced to the front of the building, in which position the bar was located, and there, it appears, that a second altercation occurred, in which words was uttered, but no blows struck. At this time a woman by the name of Alice Miller, a prostitute with whom the deceased, Swago, had been consorting while in the town of Rochester, injected herself into the altercation between deceased and defendant, and after the second trouble, which occurred in the front of the saloon, Swago, the deceased, and the Miller woman left the saloon by the front door, passing out into the street. The record discloses that the defendant, after the second altercation, went behind the bar and took therefrom a revolver and walked out to the front door. At the front door, or thereabouts, the third altercation took place, in which the deceased was shot by the defendant.
The record in this case discloses evidence produced by the state, depicting the circumstances of three distinct altercations occurring in succession between the deceased and the defendant, in each of which the state’s evidence undeniedly shows the deceased to have been the aggressor.'
It is the contention of appellant that the verdict of murder in the first degree, entailing life imprisonment, is not supported by the evidence, as disclosed at the trial of this case. With this phase of the case we shall deal later.
*415At the trial of this case in the court below, the defendant- interposed self-defense in justification of his act.
The evidence discloses an alleged dying declaration, made by the deceased, Swago, introduced by the state and in part reading:
" I am awful sick man and I might die before midnight. I don’t see my way through. In Ollie’s place I heard Scott say I show them how to run the joint. * * * When he told me that I couldn’t, stand it any longer so I hit him with my fist, then he rushed for a gun, and I walked out, and I was going back in again Scott come out of the door with a gun in his hand. His hand and gun were both in his coat pocket. He had the gun in his right hand. I saw that I couldn’t get 'away so I ran in and clinched with him. I threw my arms around him so that I could protect myself. He stuck the barrel of the gun against my stomach and shot me. I think he shot me twice, but don’t know. When he came out of the door with his hand on his gun he came towards me and I thought he was going to kill me. When Scott come out of the door he said something, but I don’t know what he said. I was too much excited. After I slapped him in the kitchen I did not strike or threaten him again. When he come out of the door with the gun I thought that couldn’t put him out and had to clinch with him to protect myself. ”
The phase of the altercation, as touched upon briefly in the dying declaration, is, to some extent, borne out by the testimony of other witnesses. It appears from the testimony of Alice Miller that a second altercation took place at the bar in the front part of the building. She says in her testimony, in answer to interrogatories propounded by the prosecuting attorney (referring to Scott):
" Ben — excuse my language — I says,' Ben, the son of a bitch is going for his gun, ’ and so Ben went right after him, and he caught a hold of him, I judge just within about four feet of the bar, and at the same time five or six *416fellows rushed up and grabbed Mr. Swago again, and pulled him away from Mr. Scott, and held him-you might say in a vise. ”
Later in the same statement she said:
"Some one got a hold of Mr. Swago’s arm, and I says, 'Come on then, let us get out of here quick,’ and I went right out the front door, and Mr. Swago right after me, and he had gotten, I would judge, eighteen feet away from the house, and I walked straight out and walked off to the left, and I says,' Ben, come on, let us make a run, for he is going to get you sure’; and he says,'just wait a minute.’ And I stood there and looked back of the house, and it kind of looked to me like he was studying, and I says: 'Don’t stand there. Come on, let us go.’ And just then Mr.-Scott made a run right out of the door, and, as he stepped off of the porch, there was a sort of little step in front of the saloon, and as he stepped off of the porch, and he came out, with his hand in his right-hand overcoat pocket, with the gun in his hand, and I holloed to Ben again. 'There is a gun, look out!’ And he ran to him, and he threw his left hand at Mr. Scott’s right hand.”
At another place in her testimony, referring to the altercation in the rear of the room, she said:
" And I grabbed a hold of Mr. Swago, and I stood there with my arm around him, and, as soon as Mr. Scott was released from these fellows that were holding him, he turn right around there, and he started right this way.
"Q. Scott did? A. Yes, sir; and at that time was when I told Mr. Swago to get him, that he was going for his gun, and I would judge about there, in fact almost in front of the door, is where Mr. Swago got him again, that is, got a hold of him, and he held him, and there were four or five fellows interfered again, and took Mr. Swago away from him, that was away from Mr. Scott, that is from fighting. Then I ran again into Mr. Swago right here, and I caught a hold of his right arm, and I says: ' Come on, Ben; let us get out of here. He is going to get you. ’ And at the same time Mr. Scott had already come *417behind the bar up to this end, and he was standing right there when I was asking Mr. Swago to leave the house.
'' Q. State whether or not that is where the defendant was when you and Swago left the house? A. He wa,s— he was standing right there with both hands underneath the bar. ”
Referring to the immediate incident of the shooting outside the door of the saloon, the witness Miller further states:
"I told him to 'look out, there was the gun again.’
"Q. Tell — tell then what the two men did. A. Then Mr. Swago rushed into him, and he took his right hand, that is with his left hand and grabbed for the gun — right for the gun, and the first shot went off immediately after they came together, and the next shot followed very shortly, and I saw Mr. Scott’s hand come down the next time. ”
At another place she testified:
"Q. Now will you illustrate and give the position of the two men when the shot was fired? A. Yes, sir (indicating). Mr. Swago was standing like this with both of his hands in his pocket.
"Q. That was before he started towards Mr. Scott? A. Yes, sir.
"Q. Yes. A. Just standing sort of a loose attitude of this kind, and as Mr. Scott came out the door, and I holloed to Mr. Swago to 'look out, there was the gun,’ Mr. Swago started to pull his hands out of his pockets, and started right towards Mr. Scott, and Mr. Scott had a gun in his hand. I don’t think he stepped over two or three steps, and Mr. Swago threw his left hand up, up to Mr. Scott to get the gun, he come out with in his right hand.
"Q. Who did? A. Mr. Swago. He grabbed the gun, and then the shot went off, just as the first shot went off, and the second shot followed immediately afterwards. ”
On cross-examination, the witness, being interrogated as to the movements of herself and the deceased after they left the front door of the saloon, testified as follows:
*418“Q. Why did you and Swago separate when you got outside of the saloon in front of the saloon ? A. Because I was trying to make him come around and get behind the saloon and get away, and he would not do it. He stood off right out from the saloon.”
The witness Miller was the principal witness for the state, and her testimony, taken in connection with the dying declaration introduced in evidence, discloses three events happening in succession, in each one of which the deceased appears to have been the aggressor.
[1-3] The plea of the defendant in this case being that of self-defense, the court gave several instructions bearing upon the law of self-defense in the abstract, and especial objection is raised by appellant herein to instruction No. 31, given by the court at the request of the state. It is as follows:
“You are instructed that it is not necessary for the state to prove that the defendant did not kill Ben Swago in necessary self-defense.
“Self-defense is an affirmative defense, and before you can acquit the defendant on that ground it must appear from the evidence in the case sufficient to raise in your minds a reasonable doubt that the killing of the deceased, at the time and place alleged in the indictment, if he was so killed, was not in necessary self-defense.
“If you find from the evidence beyond a reasonable doubt, that the defendant, at the. time and place and in the manner alleged in the indictment, killed Ben Swago, named in the indictment, and if you further find that there is no evidence that the defendant, at the time he did so, acted under the influence of fear that his own life was in danger or that he was in danger of receiving great bodily harm from said Ben Swago, and that the killing of said Ben Swago was absolutely necessary to prevent it, then you must find the defendant guilty.”
The second paragraph of this instruction contains a positive misstatement of the law. Sheared of all qualifying statements it .reads: Self-defense is an affirmative defense, and before you can acquit the defendant on that *419ground it must appear that the killing of the deceased was not in necessary self-defense. It requires no discussion of the law of self-defense to determine that this assertion, as given to the jury as an instruction of law applicable to the plea interposed by the defendant, was a clear misstatement of the law. It might be contended that this was a clerical error; but in cases of this kind, where a court seeks to instruct the jury on matters of law, if a clear misstatement of a legal principle appears, the fact that it is a clerical error will not relieve the injuries that might accrue therefrom. It might be contended that by other instructions given by the court the law was correctly stated. This court, as well as other courts, has repeatedly held that where a record in a criminal case shows that the court differently defined the law upon any given subject, one clause being correct, the other erroneous, that injury must be presumed to follow from such a state of facts, unless the record clearly shows that no injury resulted therefrom.
[4] The evidence in this case, in our judgment,.is not sufficient in itself to support the verdict of murder in the first degree. The testimony of the state’s witnesses, of whom the witness Miller was the principal witness, discloses that the deceased, Swago, was the assailant in the first instance.' Whatever the acts or conduct of the defendant might have been, they were not, in our judgment, sufficient to warrant the assault of Swago in the first altercation, which took place in the rear of the room. It is manifest from the evidence that the witness Miller, the consort of the deceased, was not an impartial bystander on the occasion of this trouble. Her testimony relative to her utterances before the shooting indicates that, being encouraged more or less by the woman, he was a least a willing participant in the successive altercations. She says: “ ‘Ben, the son of a bitch is going for his gun,’ and so Ben went right after him.”
Referring again to this incident, she says: “And at that time was when I told Mr. Swago to get him, that he was going for his gun, and I would judge about there, in *420fact, almost in front of the door, is where Mr. Swago got him again.”
While the defendant had the opportunity to shoot deceased when the latter approached him, he did not do so. The shots were not fired until after the deceased had grappled defendant and the struggle had commenced.
[5] The evidence in this case pointing as it does to a less degree of guilt than that of murder in the first degree, it is manifest that the jury was led by something other than the evidence to render a verdict of first degree.
The second paragraph of the instruction No. 31 is a clear misstatement of the law applicable to self-defense, and, in view of the fact that the court instructed the jury “the jury must receive as law what is laid down as such by the court,” the natural presumption becomes conclusive that the j ury did consider the erroneous • instruction. Whether this instruction in its form as given either misled the j ury in arriving at the verdict, or confused them as to what the law really was, is 'immaterial; ■but either condition was prej udicial to the defendant in this case.
As was said by this court, speaking through Mr. Chief Justice Lewis, dn the case of State v. McGinnis, 5 Nev. 337: “We are not fully satisfied that it misled the jury. Very serious doubts may be entertained as to that. Still, in a criminal case, any ambiguity which may have a tendency to mislead the jury should entitle the prisoner to a new trial.”
As said by Mr. Justice Hawley, speaking for'this court in the case of State v. Ferguson: “The law does not conclude the rights of individuals or parties upon any such, uncertain-grounds. Its utmost effort is accuracy, as far as it may be attained through' fallible agencies, and then its mission is complete and its conclusions irrevocable.” (State v. Ferguson, 9 Nev. 114.)
[6] The third paragraph of instruction' No.' 31 is objectionable inasmuch- as it' instructs that, unless the killing appeared to the jury to be 'absolutely nécessary, *421they must find the defendant guilty. An instruction very similar to this was dealt with in the case of State v. Ferguson, supra, and in that case Mr. Justice Hawley quoted approvingly from State v. Collins, 32 Iowa, 39, to the effect:
“The inquiry is not whether the harm apprehended was actually intended by the assailant, but was it actual and real to the accused as a reasonable man as compared with danger remote or contingent. By the frequent use of the words ‘absolutely necessary/ as found in the instructions and charge, the jurors may have drawn the inference that before they would be justified, in acquitting the defendant it must appear to them that the killing of deceased was absolutely necessary. This view of the case would virtually deprive a defendant of a reasonable exercise of his own judgment in determining-from all the circumstances what was necessary to be done for the protection of his person or his life — a right which the law confers upon every individual, but one that must always be exercised at his peril, subject to revision by a jury of his peers.”
To the same effect and following a strong line-of decisions is the case of Hawkins v. U. S., 3 Okl. Cr. 651, 108 Pac. 561.
The case of State v. Ferguson, supra, was quoted from at length and approvingly by Mr. Justice Ross, speaking for -the United States Circuit Court of Appeals of the Ninth Circuit of the United States, in the case of Owens v. U. S., and the rule as announced in the case of State v. Ferguson, in our judgment, is the proper rule applicable to the instruction in question.
The inquiry for the jury is: Did the defendant, acting as a reasonable man, upon the appearances of the existing conditions at the time of the encounter, believe at that time that it was necessary for him to commit that act in order to protect himself? An instruction upon the rule of self-defense which failed to set forth the above qualification is clearly erroneous. Whatever might be *422said as to the court clearly setting forth the rule in other instructions, this error in instruction No. 31 could not be cured thereby. (State v. Vaughan, 22 Nev. 285, 39 Pac. 733; Owens v. U. S., 130 Fed. 279, 64 C. C. A. 525.)
Appellant assigns as error the remarks of the trial court in the presence of the jury, on the admission of thé dying declaration. As appears from the record, the dying declaration was offered by the state, through the witness Dr. Kitchen, who it appears was the physician in attendance upon the deceased and in whose presence the dying statement was made. In interposing his objection to the offer, counsel for appellant requested that the jury should retire while the matter was being presented to the court, to which suggestion the court said:
“The Court — -What do you mean? Do you desire to make an argument?
“Mr. Percy — In regard to the admission of this statement ; yes, sir. It is a purely legal question.
“The Court — I cannot see how that can affect the jury in that case.
“Mr. Percy — Well, if the court so desires. They have already heard the testimony concerning it. We submit to your honor’s ruling then, and we will submit to your honor the law.”
At the conclusion of a prolonged argument, the court in the presence of the jury made the following remarks:
“The Court — The admissibility of these dying declarations lies in the exception to the hearsay rule, and it is based solely on the question of necessity, the necessity of preserving evidence, which would otherwise become a loss through the death of the declarant before having time to get his testimony into court.
“There are two conditions which are absent from a dying declaration, which are present when a witness is giving his testimony in court. That is, the declarant is not under a solemn oath before a justice, and the second condition is the defendant does not have the opportunity to cross-examine the declarant upon the testimony that he has given in the dying declaration. Consequently, the *423law having seen the necessity of the admission of dying declarations in a case of homicide has, as a matter of necessity, dispensed with the cross-examination, and the law has laid down the rule that when a declarant is under the fear of death, and in the presence of imminent death, and realizes that his death is imminent, that such a situation as that creates in the mind of the declarant, who realizes that he is about to go before his Maker, an obligation which is as binding as an oath administered in a court of justice. But the cross-examination, as a matter of course, is always absent, and consequently the courts do not admit these dying declarations unless the foundation is clearly laid that the declarant was under and in the presence of immediate dissolution, that he realized that he had no hopes of recovery, and that he realized that death was imminent.
“Of course, as to what is the meaning of imminent death varies under the circumstances of every case. I know in some cases dying declarations have been admitted when the declarant did not die for six weeks or two months after the making of the statement, but the foundation was so clearly laid that at the time he made the statement, he was under and in the presence of impending death, and that the court deemed the foundation sufficient.
“Now in this case, considering all of the circumstances which have been placed in evidence before the court, from which the court must draw his conclusion as to whether the declarant was under and in the presence of immediate dissolution, and in the presence of impending death, and had no hopes of recovery, I have come to the conclusion that the foundation laid has been sufficient. I draw it from all of the circumstances related by the doctor here; and I draw it from the statement made by the deceased immediately after, or shortly after, he received the wound, and the statement made to the witness Mitchell who testified here when he came up to him he was lying on his back, and he stated, ‘I am killed.’ It is evident at that time that he thought that death was *424approaching. I draw it from the character of the wound which the doctor has described, the wound made by the bullet which penetrated almost the entire body of the declarant; from the location of the wound, and the organs which it penetrated; and from the fact that the declarant did die shortly after he made the statement, within about thirty hours; and further from the statement of the declarant himself. He had received a violent wound, a wound which was sufficient to prostrate him upon the ground on his back, and from which he was unable to rise until assisted, and, when assistance came to him, immediately the declarant stated that he was killed, and afterwards following it up by the statement testified to by the doctor, that he was done for, and that he could not get well.
“Mr. Hardy — Will your honor receive a little testimony before passing upon the question finally ?
“The Court — I thought it had been submitted to me.
“Mr. Hardy — I would like to put on another witness.
“The Court — That is hardly the proper way to do, to wait until the court has indicated its decision, and then ask to offer further testimony. I do not think counsel can lie back and speculate on what the decision of the court is going to be, and then ask to offer further testimony afterward.
“Mr. Hardy — That is not the purpose of this. I did not know that your honor was going to render a decision at this time.
“The Court — -It was submitted to me.
“Mr. Hardy — I did not want to interrupt the court, until I found it was evident you were deciding the question.
“The Court — The court would naturally conclude after the argument had been made that the matter was submitted. Do you desire to reopen the matter ?
“Mr. Hardy — No, sir.
“The Court — I will say, if you insist upon it I will permit you to open up the matter again.”
Thereafter the defendant, calling the witness Robert *425Ernst to. testify relative to the acts and utterances of the deceased prior to the taking of the dying statement, of which the following proceedings took place: .
“Mr. Hardy (attorney for appellant) — Q. Well, did he say anything to you about whether he expected to live or die ? A. Well, he told me that he expected to die.
“Q. Well, did he say anything about what he proposed to do. A. He said if he lived-
“Mr. Callahan — I object to that as incompetent, I object to it as being incompetent, irrelevant, and immaterial, and too remote, and having no bearing upon the admissibility of the statement.
“The Court — I doubt very much as to the admissibility of this statement. I think I will exclude the jury for a few minutes.”
At that time the court excluded the jury from the courtroom, and further hearing of testimony offered by the defendant, through the witness Ernst, was taken on the subject.
[7-8] The preliminary proof necessary, to establish the predicate for the admission of a dying declaration is submitted to.the court, and, where request is made that that question be determined in the absence of the jury, the request should be granted. If the preliminary evidence is produced in the presence of the jury and the court fails to admit the same, irreparable injury may be wrought to the defendant. (Westbrook v. People, 126 Ill. 81, 18 N. E. 304; People v. White, 251 Ill. 75, 95 N. E. 1036; Hawkins v. U. S., 3 Okl. Cr. 651, 108 Pac. 561.)
The Supreme Court of Oklahoma, in passing upon this question in the case of Hawkins v. U. S., supra, remarked: “If such proof is made and is sufficient, then the j.ury should be recalled, and both the preliminary evidence and the declaration should be given before them. If the preliminary proof is not sufficient, neither the declaration nor any part of the preliminary evidence, unless the latter is competent for some other purpose, should be given to the jury.”
It is not the province of the court to determine that *426a dying declaration has been made, but only that the preliminary evidence warrants the submission of that question to the jury. If the preliminary evidence clearly shows that the proposed declaration was not made in accordance with the rules rendering such a declaration admissible, it is, of course, the duty of the court to decide that the preliminary evidence offered is insufficient to warrant its submission to the jury. If there is a substantial conflict in the evidence, the court should submit the whole matter to the jury under proper instructions. It is the province of the jury to finally determine from the evidence whether a dying declaration has in fact been made and the weight it is entitled to.
[9] In considering the statements made by the court relative to the admissibility of the dying declaration, three questions present themselves:
First — Was the statement made by the court in the presence and hearing of the jury of the nature of an instruction as to the law applicable to a phase of the case ? If so, not being in writing, was it error for the court to so instruct?
Second — Was the statement made by the court on the question of the admission of the dying declaration an erroneous statement of the law applicable to the subject?
Third — Were the utterances of the court in ruling upon the admission of the dying statement prejudicial to the defendant, in view of the fact that the utterances themselves were argumentative in their nature and tended to influence the jury on a question of fact to be decided by them, namely, the belief of declarant at the time he made the declaration that he was in extremis?
It might be unnecessary to dwell upon the last two questions, if the first one be decided in the affirmative.
In the case of People v. Bonds, 1 Nev. 33, this court in dealing with the proposition where the trial judge, in refusing to give certain instructions, said in the presence of the jury: “This idea of an accident, which has been urged by the defense, amounts to nothing, and is not tenable. There is no evidence to show it was an accident; *427on the contrary it shows there was a scuffle, and that the defendant persisted in holding on to the pistol.”
These remarks were addressed to counsel and not to the jury, but were in the presence and hearing of the jury. Mr. Justice Beatty, in speaking for this court with reference to the error, said: “There is nothing in the point made by the respondent’s counsel that this was not a formal instruction, but merely a remark made to counsel. Such a remark made by the presiding judge in the hearing of the j ury would have precisely the same effect as if given as a formal instruction.”
As was said in the case of State v. Harkin, 7 Nev. 377: “It is difficult to give to these remarks any pertinency whatever, without regarding them as an oral instruction to the j ury; and, so considered, the fact that they were not reduced to writing would constitute of itself ample ground for a reversal.” (People v. Bonds, 1 Nev. 33; State v. Tickel, 13 Nev. 511; State v. Warren, 18 Nev. 459, 5 Pac. 134; Allen v. U. S., 115 Fed. 10, 52 C. C. A. 597.)
In ruling upon the admissibility of the dying declaration, the expressions of the court, made in the presence of the jury, were entirely uncalled for. The sole question before the court on that occasion was as to whether or not the foundation had been laid for the admissibility of the dying statement, as an evidentiary element in proving the case of the prosecution. The weight of the dying declaration, after such had been admitted, was for the jury solely. Moreover, it was for-the jury to determine the fact as to whether or not the dying declaration was made by the declarant while he believed himself to be in articulo mortis. (21 Cyc. pp. 986, 987; Hawkins v. U. S., 3 Okl. Cr. 651, 108 Pac. 561; People v. White, 251 Ill. 75, 95 N. E. 1036.)
[10] The court’s remarks relative to the admissibility of the dying declaration was an incomplete and erroneous statement of the law, and especially is this true with reference to his assertion wherein he states: “Consequently the law having seen the necessity of the admission of *428dying declarations in a case of homicide has, as a matter of necessity, dispensed with the cross-examination, and the law has laid down the rule that when a declarant is under the fear of death, and in the presence of imminent death, and realizes that his death is imminent, that such a situation as that creates in the mind of the declarant, who realizes that he is about to. go before his Maker, an obligation which is as binding as an oath administered in a court of justice.”
Mr. Wharton, in his work on Criminal Evidence (section 276), in speaking of this subject, says:
“In dealing with this kind of evidence, it should be observed that passions and prejudices, which in life may pervert the perceptive faculties, do not always lose their power on the deathbed; hence it cannot always be said that the consciousness of the near approach of death is equivalent to an oath administered on the witness stand. A witness sworn in court knows that he may be convicted of perjury if he testifies falsely. A dying man, if he believes in future retribution, will speak, if his faculties are unimpaired, under a similar sanction; but dying men do not always retain their faculties unimpaired, nor do all dying men believe in a future state of retribution. Convicts on the scaffold have as little hope of reprieve' as persons on the eve of death; - yet there is no kind of evidence as unreliable as the last speeches of convicts on the scaffold.
“Again, there is an absence of the cross-examination, the means by which, when a witness is produced in court, mistaken perceptions are corrected and delusions dispelled. Again, the witnesses who catch up these statements are generally friends of and sympathizers with the dying man eager to encourage and to preserve any remarks he may utter, no matter how incoherent or feverish, which may vindicate him, implicate the common object of hate; nor by such witnesses is it likely that questions would be asked as to the grounds of the declarant’s belief.
“The weight, therefore, to be attached to dying *429declarations depends upon these conditions: (1) The trustworthiness of the reporters; (2) the capacity of the declarant at the time to remember accurately the past; and (3) his disposition truly to tell what he remembers.”
In the case of State v. Eddon, 8 Wash. 292, 36 Pac. 139, the Supreme Court of the State of Washington quoted approvingly from the case of the State v. Vansant, 80 Mo. 67, saying:
"It is to be remembered, however, in weighing such testimony, that the feelings of animosity and ill-will, once aroused, are not always allayed, and that the passion of anger attending the fatal occurrence itself is' not always extinguished even by the consciousness of impending death; and it is also to be remembered that the accused is deprived of all power of cross-examination — a power quite as essential to the eliciting of all the truth as the obligation of an oath can be. Besides, such declarations are afflicted with the common infirmity which attaches to all oral statements or verbal admissions reduced to writing or repeated by another, and are liable to be colored or deflected by the medium through which they are transmitted to the jury.”
The effect of the remarks of the trial court in this case, made in his ruling upon the admissibility of the dying statement, was necessarily to emphasize that statement and to make it appear to the jury that the statement itself, when submitted, was to have the same weight and ■consideration as though it had been made in their presence under oath. A dying declaration made by one who in truth believes himself to be in extremis does not, under the great weight of authority, receive the same weight and credence, nor is it to be judged by the same rule, as the testimony of living witnesses under oath and produced in court and subjected to cross-examination. (Wharton, Criminal Evidence, 10th ed., vol. 1, p. 540; State v. McCanon, 51 Mo. 160; State v. Valencia, 140 Pac. 1119.)
[11] The question whether the alleged dying declarations were made under such circumstances as to render *430them admissible in evidence was in the first instance to be determined by the court upon the preliminary proof or. predicate for their admission. All that was required to let the statements go to the jury was the making of a prima facie case that the utterances were made by the declarant when he was in extremis, and when he was fully conscious of that condition. However this may be, the ultimate fact and the weight, credence, and significance to be given to the statement when admitted is for the jury, and it is error to remove this question from their consideration. (People v. Thomson, 145 Cal. 717, 79 Pac. 435; State v. Hendricks, 172 Mo. 654, 73 S. W. 194; 21 Cyc. 987.)
It was not within the province of the court to determine this fact for the jury, and it was especially erroneous for the court to argue this fact before the jury, or in their presence or hearing. Notwithstanding this, the court in ruling upon the objection said: "Nowin this case, considering all of the circumstances which have been placed in evidence 'before the court, from which the court must draw his conclusions as to whether the declarant was under and in the presence of immediate dissolution, and in the presence of impending death, and had no hope of recovery, I have come to the conclusion that the foundation laid has been sufficient.”
Following this the court repeated in the presence of the jury all of the conditions submitted in evidence, and the circumstances surrounding the taking of the statement and the utterances of the declarant. Had the court stood before the jury box at the conclusion of the trial and argued in behalf of the prosecution, he could not have presented a more forceful argument on this material phase of the case than that delivered to counsel in the presence of the jury, wherein he states his conclusions.
That' juries listen with eagerness to the words' and utterances of the trial judge, to glean from him his conclusions on the matter pending, is a fact not to be disputed, and it was that fact, as much as any other thing, that caused the framers of our constitution to set forth *431that: " Judges shall not charge juries in respect to matters of fact, but may state the testimony and declare the law.” (Article 6, sec. 12.)
"It is-evident,” said Mr. Justice Garber, in speaking for this court, "that the opinion of the court.can be as effectively conveyed to the jury by expressing it in their hearing while ruling upon an objection to evidence, as by embodying it in what purports to be a declaration of the law of their instruction. Accordingly — and we think correctly — it has been held that the judge has no more right to volunteer, before the jury, his opinion upon a material fact in controversy, while deciding a question of law on the trial, than he has to charge the jury in respect of such fact. (McMinn v. Whelan, 27 Cal. 319; State v. Dick, 60 N. C. 47.) The right to a decision on the facts, by a jury uninfluenced and unbiased by the opinion of the judge, has been deemed worthy of a constitutional guaranty. It cannot be lawfully denied, by the simple evasion of looking at the counsel instead of at the jury, or of foisting the opinion into a ruling upon testimony.” (State v. Harkin, 7 Nev. 383.)
The record discloses that the dying declaration was admitted in evidence by the trial judge after he had made the statement herein set forth. The record further discloses that no other instruction was given to the jury in any wise bearing upon the dying declaration as admitted.
From the statement of the trial judge made in their presence the jury must have concluded, and in fact could have reached no other conclusion, than that it was for the judge and not for them to determine as to whether or not the deceased, at the time of making the declaration» actually believed himself to be in extremis. No other conclusion could have been arrived at by the jury than that the statement itself as passed upon by the judge and admitted to the jury was a self-evident arid conclusive fact that all of the statements which it contained were true. This was an erroneous impression which must necessarily have followed from the extensive remarks of the trial court.
*432Without passing upon the question as to whether or not such an impression could have been cured at all, it is sufficient to say that no attempt was made to cure it, or to give the jury a correct instruction bearing upon the-subject.
Other alleged errors have been referred to in the arguments and briefs, but we think it unnecessary to refer to them. In some of the assignments of error it is claimed upon the part of the state that proper exceptions were not taken. Were it not for the fact that the jury found the defendant guilty of first degree murder upon evidence which, considering it in the most favorable light for the prosecution, can hardly be said to warrant a conviction for that degree of homicide, we might be inclined to regard technicalities with a greater degree of strictness, where defendant’s substantial rights are involved. We would, we think, be justified in basing a reversal of this case upon the sole ground that the evidence does not justify the verdict of first degree murder; but, when the evidence is considered in connection with the errors committed at the trial, whether properly excepted to or not, the reason is all the stronger for basing a reversal upon the whole record of the case.
[12] We think it here proper to state that it is commendable for district attorneys to be vigorous in the prosecution of crime, but they should not forget that their duty is not solely to convict. The defendant has rights which the prosecuting attorney is as much bound to respect, and even protect, as he is bound fairly, vigorously; and justly to present the cause of the state at the trial. The right to life and liberty is one of the dearest and most precious things which a citizen possesses. While a citizen may, by a criminal act by him committed, forfeit his right to the one or the other, the state, whose representative the district attorney is, does not demand a conviction for a crime, or a particular degree of crime, as the case may be, where the facts do not warrant such a conviction. The office of district attorney is one of great power and responsibility. It may often happen *433that he is called upon to protect the rights of an accused person from the possibility of a conviction- based upon public sentiment rather than the actual facts of the case. When a prosecuting officer seeks to take advantage of public sentiment to gain an unjust conviction or seeks to take an unfair advantage in the introduction of evidence or in any other respect, he is failing in his duty as the state’s representative. The duty of district attorneys to be fair to defendants on trial is scarcely less obligatory than the duty which rests upon the courts, whose officers they are. Both are bound, while holding a defendant accountable for his acts, to protect him in his substantial rights.
These observations are general and are not intended to be in criticism of the prosecuting attorney in this case,, but as a gentle reminder to prosecuting attorneys generally of the nature and character of the office which for the time being they happen to fill. This court in a number of cases has been compelled to reverse convictions due to acts of overzealous prosecuting attorneys, and the reports of other courts show numerous reversals for the same reason. Hence an occasional reminder to prosecuting attorneys of what is the real character and function of their office may not be inappropriate.
The judgment and order refusing a new trial are reversed, and the cause remanded for a new trial.
It is so ordered.
Norcross, J.: I concur.